DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
5.	Claims 2-10 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 9-16 of U.S. Patent No. 10,728,576. Although the claims at issue are not identical, the scopes and novel feature of the claims are directed to the same invention, and they are not patentably distinct from each other; please see below;
Instant Application 16/914766
US 10728576
2. (New) A video encoding method performed by 
an encoding apparatus, the method comprising:
determining, by the encoding apparatus, an intra prediction mode for a current block as an intra planar prediction mode;
deriving, by the encoding apparatus, neighboring reference samples including left reference samples and upper reference samples for the current block;
generating, by the encoding apparatus, a prediction sample of the current block based on the neighboring reference samples and the intra planar prediction mode; and
encoding information on the intra prediction mode,
wherein the prediction sample of the current block is derived based on 4 reference samples among the neighboring reference samples,
wherein the 4 reference samples include a first reference sample located in a same row with the prediction sample, a second reference sample located in a lower side of the first reference sample, a third reference sample located in the same column with the prediction sample, and a fourth reference sample located in a right side of the third reference sample,
wherein the second reference sample is derived based on a sample located in a lower side of a lowest sample among the left reference samples adjacent to a left boundary of the current block, 

encoding apparatus, neighboring reference samples of the current block;  and generating, by the encoding apparatus, prediction samples of the current block based on the neighboring reference samples, wherein a prediction sample of the current block is derived based on four reference samples among the neighboring reference samples, wherein the four reference samples include a first reference sample located in a same row with the prediction sample, a second reference sample located in a lower side of the first reference sample, a third reference sample located in a same column with the prediction sample, and a fourth 
reference sample located in a right side of the third reference sample, wherein the second reference sample is located in a same column with the first reference sample and the fourth reference sample is located in a same row with the third reference sample, and wherein the second reference sample is derived based on a sample located in a lower side of a lowest sample among left reference samples adjacent 

reference samples adjacent to the left boundary of the current block, and wherein the fourth reference sample is filtered by using the sample located in the right side of the right-most sample among the upper reference samples adjacent to the upper boundary of the current block.
10.  The method of claim 9, wherein the second reference sample is derived by applying filtering using the sample located in the lower side of the lowest sample among the left reference samples adjacent to the left boundary of the current block, and wherein the fourth reference sample is filtered by using the sample located in the right side of the right-most sample among the upper reference samples adjacent to the upper boundary of the current block.

4. (New) The method of claim 2, wherein when a location of the second reference sample is specified by (-1, y) and a location of the fourth reference sample is specified by (x, -1), a value of the second reference sample and a value of the fourth reference sample are derived by using the following equations,
L' = {P(-l, y-1) + 2xP(-l,y) + P(-l,y+l) + 2}/4,
T' = {P(x-1, -1) + 2xP(x,-l) + P(x+1,-1) + 2}/4,
where, L' represents the value of the second reference sample, T' represents the value of the fourth reference sample, and P represents a sample value of a corresponding location.
11.  The method of claim 9, wherein when a location of the second reference 
sample is specified by (-1, y) and a location of the fourth reference sample is specified by (x, -1), a value of the second reference sample and a value of the fourth reference sample are derived by using the following equations, L'=[P(-1, 
y-1)+2.times.P(-1,y)+P(-1,y+1)+2]/4, 
T'=[P(x-1,-1)+2.times.P(x,-1)+P(x+1,-1)+2]/4, where, L' represents the value of the second reference sample, T' represents the value of the fourth reference sample, and P represents a sample value of a corresponding location. 

5. (New) The method of claim 2, wherein the second reference sample is derived by applying filtering using adjacent samples of the second reference sample, and the fourth reference sample is filtered by using adjacent samples of the fourth reference sample.
12.  The method of claim 9, wherein the second reference sample is derived by applying filtering using adjacent samples of the second reference sample, and the fourth reference sample is filtered by using adjacent samples of the fourth reference sample. 

6. (New) The method of claim 5, wherein the adjacent samples of the fourth reference sample include a sample which is adjacent to a right side of the fourth reference sample and a sample which is adjacent to a left side of the fourth reference sample.
13.  The method of claim 12, wherein the adjacent samples of the fourth reference sample include a sample which is adjacent to a right side of the fourth reference sample and a sample which is adjacent to a left side of the fourth reference sample. 


wherein the 3-tap filter has a weight of 1 to the reference sample which is adjacent to a right side of the fourth reference sample, a weight of 2 to the fourth reference sample, and a weight of 1 to the reference sample which is adjacent to a left side of the fourth reference sample.
14.  The method of claim 13, wherein a 3-tap filter is applied to the fourth reference sample, wherein the 3-tap filter has a weight of 1 to the 
reference sample which is adjacent to a right side of the fourth reference sample, a weight of 2 to the fourth reference sample, and a weight of 1 to the reference sample which is adjacent to a left side of the fourth reference sample. 

8. (New) The method of claim 5, wherein the adjacent samples of the second reference sample include a sample which is adjacent to a lower side of the second reference sample and a sample which is adjacent to an upper side of the second reference sample.
15.  The method of claim 12, wherein the adjacent samples of the second reference sample include a sample which is adjacent to a lower side of the second reference sample and a sample which is adjacent to an upper side of the second reference sample. 
9. (New) The method of claim 8, wherein a 3-tap filter is applied to the second reference sample,
wherein the 3-tap filter has a weight of 1 to the reference sample which is adjacent to a lower side of the second reference sample, a weight of 2 to the second reference sample, and a weight of 1 to the reference sample which is adjacent to an upper side of the second reference sample.
16.  The method of claim 15, wherein a 3-tap filter is applied to the second reference sample, wherein the 3-tap filter has a weight of 1 to the 
reference sample which is adjacent to a lower side of the second reference sample, a weight of 2 to the second reference sample, and a weight of 1 to the reference sample which is adjacent to an upper side of the second reference sample.
10. (New) A non-transitory computer readable storage medium storing information encoded by a video encoding method of claim 2.
Please refer to claim 9 above.


6.	Claims 2-10 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 9-16 of U.S. Patent No. 10,212,453, for the same reason as set forth in the above action.
	Therefore allowing claims 2-10 of the instant application would result in an unjustified or improper time wise extension of the "right to exclude" granted by a patent. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Feb. Cir. 1993).
Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482